                                           Case 4:18-cv-05993-JST Document 36 Filed 04/24/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL LIVINGSTON, et al.,                        Case No. 18-cv-05993-JST
                                                        Plaintiffs,                         ORDER REQUESTING FURTHER
                                   8
                                                                                            BRIEFING ON PLAINTIFFS’ CLAIM
                                                 v.                                         FOR TRESPASS TO CHATTELS
                                   9

                                  10     MITAC DIGITAL CORPORATION,                         Re: ECF No. 23
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is Defendant MiTAC Digital Corporation’s (“MDC”) motion to

                                  14   dismiss Plaintiffs’ first amended complaint (“FAC”). ECF No. 23. MDC seeks to dismiss all of

                                  15   Plaintiffs’ claims, including their claim for trespass to chattels. See ECF No. 21 (FAC) ¶¶ 100-06.

                                  16          Under California law, trespass to chattels “lies where an intentional interference with the

                                  17   possession of personal property has proximately caused injury.” Intel Corp. v. Hamidi, 30 Cal.

                                  18   4th 1342, 1350-51 (2003) (citation omitted). For the interference to rise to an actionable level,

                                  19   Defendant’s “intermeddling [must be] harmful to the possessor’s materially valuable interest in the

                                  20   physical condition, quality, or value of the chattel,” or must deprive the possessor “of the use of

                                  21   the chattel for a substantial time.” Id. at 1351. The tort of trespass to chattels has been dubbed the

                                  22   “little brother of conversion.” Id. at 1350.

                                  23          The Restatement Second of Torts, cited favorably by the California Supreme Court in

                                  24   Hamidi, explains that “intermeddling” means intentionally bringing about a physical contact with

                                  25   the chattel. Restatement (Second) of Torts § 217 cmt. e (2012). As the Restatement explains,

                                  26          The actor may commit a trespass by an act which brings him into an intended
                                              physical contact with a chattel in the possession of another, as when he beats
                                  27          another’s horse or dog, or by intentionally directing an object or missile against it,
                                              as when the actor throws a stone at another’s automobile or intentionally drives his
                                  28          own car against it. So too, a trespass may be committed by causing a third person
                                           Case 4:18-cv-05993-JST Document 36 Filed 04/24/19 Page 2 of 3



                                              through duress or fraud to intermeddle with another’s chattel. An actor may also
                                   1          commit a trespass by so acting upon a chattel as intentionally to cause it to come in
                                              contact with some other object, as when a herd of sheep is deliberately driven or
                                   2          frightened down a declivity. If such intermeddling with another’s chattel is done
                                              without his consent and without any other privilege, the actor is subject to liability
                                   3          for harm thus caused to the chattel under the rules stated in §§ 218-220.
                                   4   Id.; see also Level 3 Commc’ns, Inc. v. Lidco Imperial Valley, Inc., No. 11CV01258 BTM MDD,

                                   5   2012 WL 4848929, at *4 (S.D. Cal. Oct. 11, 2012) (“‘Intermeddling’ means intentionally bringing

                                   6   about a physical contact with the chattel.” (citing the Restatement)).

                                   7          The cases cited by Plaintiffs do not directly address the physical contact element of a

                                   8   trespass to chattels claim, although in those cases that element appears to have been satisfied. In

                                   9   Grace v. Apple Inc., for example, Plaintiffs alleged that defendant Apple disabled a popular video

                                  10   chat application on users’ phones unless they upgraded to a new Apple operating system. Case

                                  11   No. 17-CV-00551, 2017 WL 3232464, at *2 (N.D. Cal. July 28, 2017). Thus, Apple took an

                                  12   affirmative action that changed the operation of Plaintiffs’ phones. See id. Similarly, in In re
Northern District of California
 United States District Court




                                  13   iPhone Application Litigation, the plaintiffs claimed that defendants violated their privacy rights

                                  14   by unlawfully allowing third party applications that ran on Apple devices to collect and make use

                                  15   of, for commercial purposes, personal information without user consent or knowledge. 844 F.

                                  16   Supp. 2d 1040, 1048-49 (N.D. Cal. 2012). Thus, these claims also involved conduct that changed

                                  17   the operation of plaintiffs’ devices. Although the question was not presented, a court might

                                  18   plausibly conclude in both cases that defendants made a kind of physical contact with plaintiffs’

                                  19   devices.

                                  20          By contrast, the conduct alleged here did not involve communication with, or a change in

                                  21   the operation of, Plaintiffs’ devices. Instead, Plaintiffs allege that Defendant changed its map

                                  22   update policy such that Defendant would not make changes to Plaintiffs’ devices. The parties do

                                  23   not cite, and the Court has not been able to find, any authority addressing whether allegations of

                                  24   that kind satisfy the physical contact pleading requirement for a trespass to chattels claim.

                                  25          Accordingly, the Court now orders Defendant to file a supplemental brief of not more than

                                  26   eight pages addressing this question by May 3, 2019. Plaintiffs’ opposition of not more than eight

                                  27   pages is due May 14, 2019. If the parties cannot locate California authority on point, they are

                                  28   invited to bring to the Court’s attention cases from other jurisdictions, law review articles, and
                                                                                         2
                                           Case 4:18-cv-05993-JST Document 36 Filed 04/24/19 Page 3 of 3




                                   1   such other authorities as might assist the Court with this novel question. The Court will take the

                                   2   matter under submission on May 14 and will not conduct a hearing.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 24, 2019
                                                                                       ______________________________________
                                   5
                                                                                                     JON S. TIGAR
                                   6                                                           United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
